DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10621218 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Arment on July 29, 2022.



The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A computer implemented method comprising: 
receiving a selection of social media channels, wherein each of the social media channels includes a plurality of messages originated by a community of users and stored on a server, and wherein the plurality of messages being accessible via a communication network; 
retrieving at least some of the plurality of messages from the social media channels via the communication network, wherein each of the retrieved messages has at least one catchword or at least one catchphrase 
analyzing the retrieved messages to form a plurality of topical issue clusters; 
at least one of generating or updating a frequently asked questions (FAQ) collection, including selecting, for inclusion in the FAQ collection, a first subset of responses, in a topical issue cluster of the topical issue clusters, to an issue identified by at least one user of the community of users based on feedback expressing user sentiment of the at least one user submitted via the social media channels; and
transmitting the generated or updated FAQ collection to a storage location accessible to the community of users.
Claim 2. (Original) The method of claim 1, wherein each topical issue cluster is associated with at least one topic of the plurality of topics.
Claim 3. (Original) The method of claim 1, wherein each topic of the plurality of topics relates to at least one of use, installation or maintenance of a product or service.
Claim 4. (Original) The method of claim 1, wherein each topical issue cluster includes at least one issue identified by the community of users and at least one resolution of the issue identified by the community of users.
Claim 5. (Currently Amended) The method of claim 1, wherein the at least one of generating or updating the FAQ collection includes performing statistical analysis to select a subset of topical issues identified by the community of users at a higher frequency than other topical issues identified by the community of users.
Claim 6. (Original) The method of claim 5, wherein the subset is selected based on one of a percentage or a numerical threshold.
Claim 7. (Currently Amended) The method of claim 1, further comprising retrieving the at least one catchword or the at least one catchphrase associated with the topic of the plurality of topics.
Claim 8. (Currently Amended) The method of claim 1, wherein the at least one of generating or updating the FAQ collection further includes selecting a second subset of responses for exclusion from the FAQ collection according to the feedback.
Claim 9. (Currently Amended) The method of claim 1, wherein the at least one of generating or updating the FAQ collection includes transmitting an alert to at least one validating agent for at least one of approval or editing of the first subset of responses.
Claim 10. (Currently Amended) The method of claim 1, wherein the at least one of generating or updating the FAQ collection includes transmitting an alert to at least one validating agent to initiate review of at least one of the topical issue clusters.
Claim 11. (Currently Amended) The method of claim 1, wherein the at least one of generating or updating the FAQ collection includes transmitting an alert to at least one member of the community of users to initiate at least one of review or editing of a question component, a response component, or both the question component and the response component of at least one of the topical issue clusters.
Claim 12. (Original) The method of claim 11, further including selecting, as at least one user to review a topical issue cluster, a user who identified an issue applicable to the topic issue cluster.
Claim 13. (Original) The method of claim 11, further including selecting, as at least one user to review a topical issue cluster, a user who identified a resolution applicable to the topical issue cluster.
Claim 14. (Currently Amended) The method of claim 1, wherein the analyzing of the retrieved messages to form of the plurality of topical issue clusters comprises partitioning social media channel messages into homogenous groups based on at least one clustering algorithm from among a partitioning clustering algorithm, hierarchical clustering algorithm, distance-based clustering algorithm and density-based clustering algorithm.
Claim 15. (Currently Amended) An apparatus comprising: 
at least one hardware processor; and 
a memory having stored therein machine executable instructions, that when executed by the at least one processor, cause the apparatus to: 
receive a selection of social media channels, wherein each of the social media channels includes a plurality of messages originated by a community of users and stored on a server, and wherein the plurality of messages being accessible via a communication network; 
retrieve at least some of the plurality of messages from the social media channels via the communication network, wherein each of the retrieved messages has at least one catchword or at least one catchphrase 
analyze the retrieved messages to form a plurality of topical issue clusters; 
at least one of generate or update a frequently asked questions (FAQ) collection, including selecting, for inclusion in the FAQ collection, a first subset of responses, in a topical issue cluster of the topical issue clusters, to an issue identified by at least one user of the community of users based on feedback expressing user sentiment of the at least one user submitted via the social media channels; and
transmit the generated or updated FAQ collection to a storage location accessible to the community of users.
Claim 16. (Previously Presented) The apparatus of claim 15, wherein each topical issue cluster is associated with at least one topic of the plurality of topics.
Claim 17. (Original) The apparatus of claim 15, wherein each topical issue cluster includes at least one issue identified by the community of users and at least one resolution of the issue identified by the community of users.
Claim 18. (Currently Amended) The apparatus of claim 15, wherein the instructions are executable by the at least one processor to select a second subset of responses for exclusion from the FAQ collection according to the feedback.
Claim 19. (Currently Amended) The apparatus of claim 15, wherein the instructions are executable by the at least one processor to transmit an alert to at least one of a validating agent or a member of the community of users to initiate review of at least one of the topical issue clusters.
Claim 20. (Currently Amended) The apparatus of claim 19, wherein the instructions are executable by the at least one processor to select, for initiating review of the at least one topical issue cluster, a user who identified an issue applicable to the at least one topic issue cluster or who identified a resolution applicable to the at least one topical issue cluster.

Relevant Prior Art
The following references are deemed relevant to the claims:
Iyet et al. (Pub. No. US 2016/0196561) teaches a message classification system that allows for improved customer service through intelligent classification of social media messages. The message classification system may detect one or more messages that share a common context from within a group of messages, organize the detected messages into a messaging thread, and analyze messages within the messaging thread to identify a messaging thread classification. Further, the message classification system may analyze users participating in messaging threads to determine user classifications. Using the classified messaging thread and/or user classifications, the message classification system may assist an entity in improving social media customer service.
Alonso et al. (Pub. No. US 2016/0203225) teaches extracting and organizing quantitative content with a corresponding topic in regard to a particular, desired event, from a body of user posts is presented. More particularly, nearly ubiquitously a body of user posts includes a substantial amount of highly relevant and interesting information goes largely unprocessed and widely inaccessible. A body/corpus of user posts is filtered according to a desired event such that those user posts relating to a desired event is identified. Additionally, the user posts are also filtered according to whether or not the user posts include a quantitative value. An analysis of the filtered user posts is conducted to extract, for qualifying user posts, a quantitative tuple comprising a quantitative value and a corresponding topic.
Agarwal et al. (Pub. No. US 2008/0104065) teaches automatically generating and updating of frequently asked question (FAQ) lists. User inputs requesting information are matched to stored question and answer pairs, and values associated with the stored question and answer pairs are manipulated. An FAQ list may be generated and updated by selecting relevant question and answer pairs by comparing parameters supplied by an authoritative user (e.g., a webmaster) with values associated with the stored question and answer pairs. Selected question and answer pairs are added to the FAQ list, which may be displayed on a web site. Additionally, the FAQ list may be updated with new question and answer pairs based on parameters from the authoritative user or varying values in known question and answer pairs.
Clark et al. (Pub. No. US 2014/0172883) teaches reducing an amount of processing required to generate a response to a first case by a deep question answering system, by, determining that a similarity score, of the first case relative to a second case, exceeds a similarity threshold, identifying a first feature of the second case having a first relevance score exceeding a relevance threshold, identifying a first candidate answer for the first case that does not have the first feature, and refraining from analyzing the first candidate answer in generating the response to the first case, thereby reducing the amount of processing of the deep question answering system.
Bierner et al. (Pub. No. US 2013/0297625) teaches a user may pose a question and one or more experts may provide answers. The question may be matched with a category of experts, more specific set of experts, or even individual experts, sometimes on a rotating basis by user selection, a keyword based algorithm, a quality based algorithm (or score or rating), or other sorting mechanism that may include considerations such as, for example, likely location or time zone.
Cragun (Pub. No. US 2004/0165705) teaches getting an answer to a broadcast chat by sending the messages in groups of periodically delayed requests. In this way, an inquiry will first be sent to a subset of the subscribers. If this subset does not produce enough suitable answers, the inquiry will be rebroadcasted to another subset of subscribers. This process will continue until enough suitable answers are received, sending the inquiry will be stopped. Consequentially, other subscribers do not waste time reading and/or answering a question that has already been satisfactorily answered.
Chua et al. (Pub. No. US 2013/0024457) teaches Frequently Asked Questions (FAQ) data are generated using Community-based Question Answering (CQA) data. A thematic hierarchy generation module receives multiple data sources and generates a thematic hierarchy of the data source, where a data source has one or more topics and a topic has one or more themes. A feature classifier classifies multiple CQA data into one or more themes based on the thematic hierarchy, where a CQA data contains multiple question-answer pairs. A selection module selects multiple question-answer pairs from the CQA data based on the classification, measures the quality of the selected question-answer pairs and generates FAQ data using the selected question-answer pairs of the CQA data.
Aravamudhan et al. (Pub. No. US 2016/0246885) teaches where agents receive suggestions of knowledge documents while interacting with a customer, customer/satisfaction at the end of the interaction may be used to implicitly determine relevance of the document. For example, a high (or low) customer satisfaction after using the document may be used to imply a positive for negative) feedback for the document that was used. Customer profile information may be used in determining, the weight of the feedback to be implied based on the customer satisfaction information.
Bastide et al. (Pub. No. US 2016/0196334) teaches applying a semantic analysis tool or automatic authorship profiling tool to obtain user profile information for the end user submitting each question to a forum. The context extraction processing may identify additional contextual information for each submitted question, such as key terms, focus, lexical answer type (LAT) information, sentiment, synonyms, and/or other specified terms. In addition to extracting context information, the processing may capture and store any comments, sentiments, or other feedback provided by an end user in response to the computed answer.
Chatterjee et al. (Pub. No. US 2014/0337257) teaches a machine learning system with tagging and scoring techniques for sentiment magnitude scoring of textual passages. The combination of machine learning systems with data from human pooled language extraction techniques enable the present system to achieve high accuracy of human sentiment measurement and textual categorization of raw text, blog posts, and social media streams. This information can then be aggregated to provide brand and product strength analysis. A data processing module is configured to get streaming data and then tag the streaming data automatically using the machine learning output.
Heo et al. (Pub. No. US 2015/0178267) teaches comparing and analyzing emotional cause before correlation analysis of social content based on clustering on sentences corresponding to positivity and negativity in the emotional cause analysis. A major attribute of a specific domain is defined which is designated with regard to the attribute emotion and analyzes the emotion per attribute but creates the label by clustering the positivity or the negativity with regard to the emotional cause, thereby applying the label to various domains.
Snapir et al. (Pub. No. US 2016/0283948) teaches identifying information gaps can include tracking end user interactions with an information system, determining a number of end user technical issues based on the end user interactions with the information system, analyzing trends of the number of end user technical issues over a period of time, and identifying a number of information gaps within the information system based on the trends of the number of end user technical issues.



Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-20:
In interpreting the claims filed on 27 April 2022, in light of the prosecution histories of the instant application and all related patents associated with the Terminal Disclaimer above, in view of the updated search/examination, the relevant prior art, and interview dated 29 July 2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

        /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   July 29, 2022